Citation Nr: 0307801	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  95-38 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for hypertension, 
currently evaluated as 10 percent disabling.

(The issue of entitlement to service connection for a 
cardiovascular disability manifested by chest pain will be 
addressed in a separate and forthcoming decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  That decision, in pertinent part, 
granted service connection for hypertension and assigned an 
initial rating of 10 percent.

The Board remanded the claim in July 1998 with instructions 
for the RO to obtain private and VA treatment records 
identified by the veteran.  In addition, the RO was 
instructed to schedule a VA examination to evaluate the 
veteran's current disability.  The case has now been returned 
to the Board for further appellate review.

The Board notes that the veteran has raised the issues of 
entitlement to service connection for headaches and a 
psychiatric disorder as secondary to the veteran's service 
connected hypertension.  These issues are referred to the RO 
for adjudication.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a cardiovascular 
disorder manifested by chest pain pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (January 23, 2002) (codified at 38 C.F.R. § 20.903 
(2002)).  After giving the notice and reviewing any response 
thereto, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an increased initial rating for hypertension 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's hypertension is not manifested by diastolic 
pressure that is predominantly 110 or more, or systolic 
pressure that is predominantly 200 or more.


CONCLUSION OF LAW

Hypertension is not more than 10 percent disabling according 
to the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
entitlement to an increased initial rating for hypertension, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination to 
assess the severity of his hypertension.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date with regard to this 
claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a December 2002 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Factual Background

Service medical records indicate that the veteran was placed 
on medication to control his blood pressure.  Blood pressure 
readings ranged from 110/78 to 148/96 between 1978 and 1994.

An October 1994 VA examination report noted a sitting blood 
pressure of 140/90 in both arms and a blood pressure of 
130/90 in both arms in a recumbent position.  The veteran 
reported that he was taking medication for his hypertension.  
He also reported a history of chest pain.  On examination, 
auscultation disclosed a normal sinus rhythm with the point 
of maximum impulse over the left 6th intercostal space at the 
level of the midclavicular line.  The examiner noted that the 
veteran's electrocardiogram was normal.

An October 1996 private treatment note indicated that the 
veteran's blood pressure was 138/80.  The physician noted 
that veteran's blood pressure was controlled with diet.

A private treatment note dated June 1998 noted blood pressure 
readings of 139/93 and 164/110.  The veteran was treated for 
a complaint unrelated to hypertension.

An October 2001 VA treatment note stated that the veteran 
reported a history of borderline hypertension.  The veteran 
reported that he was not on medication at that time.  His 
blood pressure was 156/90.  His blood pressure on his most 
recent visit was noted to be 160/90.  The veteran refused to 
take medication for his blood pressure.

A November 2002 VA examination report noted that the veteran 
was not receiving medical care for his hypertension.  The 
veteran complained of intermittent left anterior chest pain, 
which had been going on for the previous seven or eight 
years.  The veteran indicated that he did not take medication 
when he experienced chest pain and it spontaneously subsided.  
Blood pressure was as follows:


Standing
Sitting
Recumbent
Left Arm
154/98
152/98
156/96
Right Arm
154/98
152/96
156/96

On examination, the veteran was well-developed and well-
nourished.  Breath sounds were normal.  There were no gross 
rales, rhonchi, wheezes or plural effusions.  Respiratory 
rate was normal.  Heart rate was 72 and normal.  There were 
no distinct murmurs and the heart did not appear to be 
grossly enlarged.  There was no edema.  Peripheral pulses 
were palpable.  The examiner noted that he could not identify 
the cause of the veteran's chest pain.  He stated that there 
"may be some connection to his hypertension and/or stress 
that he is under at work."

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

The Board notes that during the pendency of this appeal, 
changes were made in the Schedule of Rating Disabilities for 
hypertension as set forth in 38 C.F.R. § 4.104, Diagnostic 
Code 7101, effective January 12, 1998.  See 62 Fed. Reg. 
65,207-224 (December 11, 1997).  Where the law or regulations 
change after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the regulations in effect prior to January 12, 1998, a 
10 percent rating was warranted for hypertensive vascular 
disease (essential artificial hypertension) where diastolic 
pressure was predominantly 100 or more.  A 20 percent rating 
was warranted where diastolic pressure was predominantly 110 
or more with definite symptoms.  A 40 percent rating is 
warranted where diastolic pressure is predominantly 120 or 
more with moderately severe symptoms.  A 60 percent rating is 
warranted where diastolic pressure is predominantly 130 or 
more with severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  When continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  Id.

Under the new regulations, a compensable evaluation of 10 
percent is available for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) where there 
is diastolic pressure of predominantly 100 or systolic 
pressure of predominantly 160 or more, or where continuous 
medication is required for control of blood pressure with a 
history of diastolic pressure predominantly 100 or more.  A 
20 percent evaluation is awarded where there is diastolic 
pressure of predominantly 110 or more or systolic pressure of 
predominantly 200 or more.  A 40 percent evaluation is 
provided where there is diastolic pressure of predominantly 
120 or more.  A 60 percent evaluation is assigned for 
diastolic pressure of 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of the section, 
hypertension is defined as diastolic pressure of 90 or 
greater and isolated hypertension is defined as systolic 
blood pressure of predominantly 160 or greater with a 
diastolic pressure of less than 90.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After considering all the evidence, the Board finds that the 
veteran's hypertension has not been manifested by diastolic 
pressure readings predominantly 110 or more or systolic 
readings of 200 or more as contemplated for the assignment of 
a rating in excess of 10 percent.  The medical evidence shows 
that the readings have been consistently below that level.  
The Board notes a diastolic reading of 110 in June 1998.  
However, this is the only treatment note of record reflecting 
a reading of that extent.  The medical records on file show 
that the veteran's diastolic pressure is predominantly 
between 90 and 98.

Without a predominant pattern of blood pressure readings 
commensurate with the schedular criteria required for a 20 
percent rating being evident, it is unnecessary at this time 
that extensive discussion be rendered concerning the question 
of whether the claimed chest pain constitutes what could 
reasonably be considered to be "definite" symptoms.

The Board further finds that the evidence does not raise a 
question that a rating higher than 10 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

The veteran is competent to report his symptoms.  To the 
extent that the veteran claims symptoms related to his 
hypertension are worse than the 10 percent evaluation 
contemplates, the Board finds that the medical findings do 
not support such an assertion.  The Board attaches greater 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements in support of 
a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's hypertension alone has caused 
such marked interference with employment or necessitated 
frequent periods of hospitalization for the periods at issue 
such as would render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

